Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9, 16, 18, 19, 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2020/0033494) in view of Hemblade (US 2010/0326654) and Wilson et al. (US 2019/0264556).
Regarding claims 1, 16, 20, 21, and 25, Patterson discloses an apparatus comprising: a flow characterization tool configured to be positioned within an inside area of a barrier comprising a casing (innermost casing tubular), the barrier extending inside a borehole formed in a subsurface formation, the barrier separating the inside area of the barrier from an annulus extending between an outer surface of the barrier and a borehole wall of the borehole, the flow characterization tool comprising: a central body (centralizer) having a longitudinal axis; a first extended member (one of the unlabeled arms to which an unlabeled sensor pad is attached; Fig. 4A) attached to the central body, wherein the first extended member extends away from the longitudinal axis to be mechanically coupled to an inner surface (inner wall) of the barrier when the flow characterization tool is positioned within the inside area of the barrier; and a first sensor (Sensor array pad 437, pad unlabeled in Fig. 4A) attached to the first extended member and configured to generate first sensor measurements including acoustic measures of one or more properties of fluid within the annulus transferred to the first sensor through the first extended member; a processor (17) coupled to the first sensor; and a conveyance (carrier 115) (Figs. 1, 2 and 4A; paragraphs 0028, 0029, 0030, and 0041). Patterson fails to disclose measures of one or more vibrations generated by one or more impacts with an outer surface of the barrier by a solid particle or by a flow of fluid; and the processor configured to receive the first sensor measurements from the first sensor and to characterize a flow outside the barrier and within the annulus based at least in part on the first sensor measurements, determine that a motion generated noise satisfies one or more criteria, and control the conveyance or drill string to slow or stop the positioning of the flow characterization tool in response to the determination that the motion generated noise does not satisfy the one or more noise criteria. Hemblade teaches an acoustic sensor (46) for collecting measurements of one or more vibrations (acoustic noise) generated by one or more impacts with an outer surface by a solid particle or a flow of fluid (Figs. 2 and 4; paragraphs 0050 and 0069). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the acoustic sensors as disclosed by Patterson with the acoustic impact sensors as taught by Hemblade to monitor the amount of particulate matter entrained in a fluid flow in the annulus. Hemblade fails to disclose the processor configured to receive the first sensor measurements from the first sensor and to characterize a flow outside the barrier and within the annulus based at least in part on the first sensor measurements, determine that a motion generated noise satisfies one or more criteria, and control the conveyance or drill string to slow or stop the positioning of the flow characterization tool in response to the determination that the motion generated noise does not satisfy the one or more noise criteria. Wilson teaches a processor (paragraph 0006) configured to receive a first set of measurements (additional downhole measurements) obtained from the first sensor and characterize flow (fluid composition; flow rate) based, at least in part, on the first set of measurements, determine that a motion generated noise satisfies one or more criteria, and control the conveyance or drill string to slow or stop the positioning of the flow characterization tool in response to the determination that the motion generated noise does not satisfy the one or more noise criteria (paragraphs 0006, 0024, 0025, 0028, 0030). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the processor as taught by Wilson to evaluate fluid flow in a wellbore.
Regarding claim 3, Patterson further discloses the first sensor is a multi- dimensional sensor (piezoelectric transducer) (paragraph 0026).
Regarding claim 4, Patterson further discloses the first extended member comprises two or more rigid arms (unlabeled arms to which an unlabeled sensor pad is attached; Fig. 4A) (Fig. 4A; paragraph 0041).
Regarding claim 9, Patterson further discloses a plurality of arms and associated sensors (unlabeled sensor pads) coupled to a processor to measure a reference measurement used by the processor (Fig. 4A; paragraphs 0029, 0041, and 0063). Patterson fails to disclose decoupling particle impacts from one or more other acoustic effects; and a third sensor. Hemblade teaches decoupling particle impacts from one or more other acoustic effects (paragraphs 0071, 0072 and 0075) to provide useful information about the nature of particles in the production flow. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the decoupled acoustic effects as taught by Hemblade to provide useful information about the nature of particles in the production flow. Hemblade fails to teach a third sensor. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the plurality of sensors as disclosed by Patterson to include a third sensor as a design consideration to provide a desired resolution. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 18, Patterson further discloses the second set of measurements (made by a piezoelectric sensor in a second one of the sensor array pads 437) (Fig. 4A; paragraph 0026) and a plurality of piezoelectric sensors are obviously capable of taking a set of measurements that is orthogonal to the first set of measurements.
Regarding claim 19, Patterson fails to disclose the processor is configured to characterize flow based, at least in part, on comparison of the second set of measurements and one or more control measurements. Wilson teaches a processor is configured to characterize flow based, at least in part, on comparison of the second set of measurements (a portion of the additional measurements) and one or more control measurements (a second portion of the additional measurements) (paragraphs 0006, 0024, and 0063). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by disclosed above with the comparison of the second set of measurements with one or more control measurements as taught by Wilson to evaluate fluid flow in a wellbore.
Regarding claim 27, Patterson further discloses the central body (centralizer) is the central body of an acoustic array tool (437) (Fig. 4A; paragraph 0041).

Claims 2, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. in view of Hemblade and Wilson et al. as applied to claim 1 above, and further in view of Cook et al. (US 2008/0307877). Patterson further discloses a second extended member (a second one of the unlabeled arms to which an unlabeled sensor pad is attached; Fig. 4A) attached to the central body (centralizer), wherein the second extended member extends away from the longitudinal axis, and a second sensor (sensor array pad 437, pad unlabeled in Fig. 4A) attached to the second extended member, wherein the second sensor is identical to the first sensor, wherein the processor (17) is configured to receive second sensor measurements (Figs. 2 and 4A; paragraphs 0029, 0030, and 0041). Wilson teaches a processor (paragraph 0006) configured to receive a second set of measurements (additional downhole measurements) obtained from the second sensor and to characterize flow (fluid composition; flow rate) based, at least in part, on the second set of measurements (paragraphs 0006, 0024, 0028, 0030). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the processor as taught by Wilson to evaluate fluid flow in a wellbore. Patterson in view of Hemblade and Wilson fails to disclose the second extended member is at a different axial position on the central body from the first extended member; and a third extended member attached to the central body, wherein the third extended member extends away from the longitudinal axis, and wherein the third extended member is located at a different axial position along the longitudinal axis; and a third mechanically sensitive sensor attached to the third extended member. Cook teaches a second extended member (lowermost ring 14) attached to the central body (network 18), and wherein the second extended member is at different axial position on the central body from the first extended member (uppermost ring 14); a second sensor (16); a third extended member (one of the middle rings 14) is located at a different axial position along the longitudinal axis and a third sensor (16) (Fig. 1; paragraphs 0025 - 0027). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus comprising a first sensor as disclosed above with the first, second, and third extended members as taught by Cook to provide a desired resolution. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. in view of Hemblade and Wilson et al. as applied to claim 1 above, and further in view of Jacob (US 2012/0048541). Patterson in view of Hemblade and Wilson discloses all of the claim limitations except a friction-reducing element is attached to a distal end of the first extended member. Jacob teaches a friction-reducing element (bearings 206) is attached to a distal end of the first extended member (200, 202) (Fig. 2A; paragraph 0048) to allow the sensor pad (108) and the arms (200, 202) to pivot relative to one other. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a friction-reducing element as taught by Jacob to allow the position of the sensor pad to be adjusted based upon the shape of the barrier and the casing and/or borehole.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. in view of Hemblade and Wilson et al. as applied to claim 1 above Donzier et al. (US 2018/0003027). Patterson in view of Hemblade and Wilson discloses all of the claim limitations except an elastic element having an elasticity along the longitudinal axis, wherein the elastic element is attached to the central body and coupled with the first extended member. Donzier an elastic element (spring 24) having an elasticity along the longitudinal axis, wherein the elastic element is attached to the central body (stem 14) and coupled with the first extended member (bow 17) (Fig. 1; abstract; paragraphs 0015, 0034, and 0050). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the elastic element as taught by Donzier to prevent damage to the apparatus caused by contact between the apparatus and the borehole wall.
Allowable Subject Matter
Claims 10 - 12, 14, 15, 24, and 28 are allowed.
Response to Arguments
Applicant’s arguments, see amendment, filed 15 June 2022, with respect to claims 10 - 12, 14, 15, 24, and 28 have been fully considered and are persuasive.  The rejection of claims 10 - 12, 14, 15, 24, and 28 has been withdrawn. 

Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that each of the independent claims have been amended to include allowable subject matter of claim 13, thereby placing the application in condition for allowance.  Examiner replies that the limitations recited in claim 13 are directed to a method and the apparatus claims (see independent claims 1 and 16) do not require the method steps recited in claim 13.  Examiner takes the position that since Wilson (US 2019/0264556) teaches a processor to analyze data, make decisions and/or actuate a controller (paragraph 0025), the processor as taught by Wilson is capable of, or configured to, determining that a motion generated noise satisfies one or more criteria (through data analysis) and slowing or stopping the positioning of the flow characterization tool (through the actuation of the controller) in response to the determination that the motion generated noise does not satisfy the one or more criteria.  Therefore, the processor as taught by Wilson reads on the claim limitations associated with the processor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/21/2022